IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10679
                         Summary Calendar
                        __________________


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                        BENNIE EARL HUDSON,

                                                 Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-289-A
                        - - - - - - - - - -
                          February 7, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appellant Bennie Earl Hudson appeals from the district court's

order denying his motion to vacate his sentence, filed pursuant to

28 U.S.C. § 2255.     He argues that:     he received ineffective

assistance of counsel; his conviction on two counts of being a

felon in possession of a firearm, under 18 U.S.C. §§ 922(g) and

924(e), violated the Double Jeopardy Clause; the sentencing court's

reliance on allegedly uncounseled prior convictions violated his

due process rights; the court's reliance on convictions that pre-

dated § 924(e)'s enactment violated the Ex Post Facto Clause; the

    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-10679
                                -2-

court denied him allocution in violation of Fed. R. Crim. P. 32;

and the term "burglary" in § 924(e) is unconstitutionally "void for

vagueness."   We have reviewed the record and the district court's

opinion and perceive no reversible error.    Although the district

court failed to address Hudson's ex post facto claim, this court

has reviewed and rejected an identical claim in a previous case.

See United States v. Leonard, 868 F.2d 1393, 1399 (5th Cir. 1989),

cert. denied, 496 U.S. 904 (1990).        Otherwise, we affirm for

essentially the reasons given by the district court. United States

v. Hudson, No. 4:95-CV-289-A (N.D. Tex. July 16, 1995).

     Hudson's motion to supplement the record on appeal is DENIED.

     AFFIRMED.